EXHIBIT 10.3.3

 

SECURITY AGREEMENT (ALL ASSETS) BY BSST LLC IN

FAVOR OF COMERICA BANK DATED AS OF NOVEMBER 14, 2002

 

Security Agreement (“Agreement”)

(All Assets)

 

As of November 14, 2002, for value received, the undersigned BSST LLC, a
Delaware limited liability company (“Debtor”) grants to Comerica Bank, a
Michigan banking corporation (“Bank”), whose address is 39200 Six Mile Road,
Livonia, Michigan 48152, Attention: Commercial Loan Documentation, Mail Code
7578, a continuing security interest and lien (any pledge, assignment, security
interest or other lien arising hereunder is sometimes referred to herein as a
“security interest”) in the BSST Collateral (as defined below) to secure payment
when due, whether by stated maturity, demand, acceleration or otherwise, of all
existing and future indebtedness (“Indebtedness”) to the Bank of Debtor under
that certain Guaranty dated as of November 14, 2002 by Debtor in favor of Bank,
as amended, modified or supplemented from time to time (the “Guaranty”).
Indebtedness includes without limit any and all obligations or liabilities of
the Debtor to the Bank, whether absolute or contingent, direct or indirect,
voluntary or involuntary, liquidated or unliquidated, joint or several, known or
unknown; any and all obligations or liabilities for which the Debtor would
otherwise be liable to the Bank were it not for the invalidity or
unenforceability of them by reason of any bankruptcy, insolvency or other law,
or for any other reason to the extent permitted by applicable law; any and all
amendments, modifications, renewals and/or extensions of any of the above; all
costs incurred by Bank in establishing, determining, continuing, or defending
the validity or priority of its security interest, or in pursuing its rights and
remedies under this Agreement or under any other agreement between Bank and
Borrower and/or Debtor or in connection with any proceeding involving Bank as a
result of any financial accommodation to Borrower and/or Debtor; and all other
costs of collecting Indebtedness, including without limit attorney fees. Debtor
agrees to pay Bank all such costs incurred by the Bank, immediately upon demand,
and until paid all costs shall bear interest at the highest per annum rate
applicable to any of the Indebtedness, but not in excess of the maximum rate
permitted by law. Any reference in this Agreement to attorney fees shall be
deemed a reference to reasonable fees, costs, and expenses of both in-house and
outside counsel and paralegals, whether or not a suit or action is instituted,
and to court costs if a suit or action is instituted, and whether attorney fees
or court costs are incurred at the trial court level, on appeal, in a
bankruptcy, administrative or probate proceeding or otherwise. References herein
to the Credit Agreement are to the Credit Agreement dated as of November 14,
2002 between Amerigon Incorporated (“Borrower”) and Bank, as amended, modified
or supplemented from time to time. Debtor further covenants, agrees and
represents as follows:

 

1. BSST Collateral shall mean all of the following property Debtor now or later
owns or has an interest in, wherever located:

 

  (a) all Accounts Receivable (for purposes of this Agreement, “Accounts
Receivable” consists of all accounts; general intangibles; chattel paper
(including without limit electronic chattel paper and tangible chattel paper);
contract rights; deposit accounts; documents; instruments; rights to payment
evidenced by chattel paper, documents or instruments; health care insurance
receivables; commercial tort claims; letters of credit; letter of credit rights;
supporting obligations; and rights to payment for money or funds advanced or
sold),

 

  (b) all Inventory,

 

  (c) all Equipment and Fixtures,

 

  (d)

all Software (for purposes of this Agreement, “Software” consists of all
(i) computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated with the goods
in such a manner that it customarily is considered part of the goods, and
whether or not, by



--------------------------------------------------------------------------------

 

becoming the owner of the goods, a person acquires a right to use the program in
connection with the goods, and whether or not the program is embedded in goods
that consist solely of the medium in which the program is embedded),

 

  (e) specific items listed below and/or on attached Schedule A, if any, is/are
also included in BSST Collateral:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

  (f) all goods, instruments, documents, policies and certificates of insurance,
deposits, money, investment property or other property (except real property
which is not a fixture) which are now or later in possession or control of Bank,
or as to which Bank now or later controls possession by documents or otherwise,
and

 

  (g) all additions, attachments, accessions, parts, replacements,
substitutions, renewals, interest, dividends, distributions, rights of any kind
(including but not limited to stock splits, stock rights, voting and
preferential rights), products, and proceeds of or pertaining to the above
including, without limit, cash or other property which were proceeds and are
recovered by a bankruptcy trustee or otherwise as a preferential transfer by
Debtor.

 

  (h) the BSST Patent and Trademark Collateral (as defined in the BSST Patent
and Trademark Security Agreement, dated as of November 14, 2002, between the
Debtor and Bank).

 

In the definition of BSST Collateral, a reference to a type of collateral shall
not be limited by a separate reference to a more specific or narrower type of
that collateral.

 

Notwithstanding anything herein to the contrary, “BSST Collateral” shall not
include any general intangible that is the subject of a written agreement which
specifically prohibits assignment thereof or grant of a security interest
therein but only to the extent of such prohibition, and only to the extent that
the terms and provisions of such written agreement, document or instrument
creating or evidencing such property or any rights relating thereto expressly
prohibit the granting of a security interest therein or condition the granting
of a security interest therein on the consent of a third party whose consent has
not been. obtained or would cause, or allow a third party to cause, forfeiture
of such property upon the granting of a security interest therein or a breach
under any written agreement relating thereto; provided, however, that
immediately upon the effectiveness, lapse or termination of such provision, the
BSST Collateral shall include, and Debtor shall be deemed to have granted a
security interest in all such general. intangibles as if such term had never
been in effect.

 

2. Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees
as follows:

 

  2.1 Debtor shall furnish to Bank, in form and at intervals as Bank may
request, any information Bank may reasonably request and allow Bank to examine,
inspect, and copy any of Debtor’s books and records. Debtor shall, at the
request of Bank, mark its records and the BSST Collateral to clearly indicate
the security interest of Bank under this Agreement.

 

  2.2

At the time any BSST Collateral becomes, or is represented to be, subject to a
security interest in favor of Bank, Debtor shall be deemed to have warranted
that, except as expressly provided in the Credit Agreement (a) Debtor is the
lawful owner of the BSST Collateral and has the right and authority to subject
it to a security interest granted to Bank; (b) none of the BSST Collateral is
subject to any security interest other than that in favor of Bank and Permitted
Liens (as defined in



--------------------------------------------------------------------------------

 

the Credit Agreement); (c) there are no financing statements on file, other than
in favor of Bank and Permitted Liens; (d) no person, other than Bank, has
possession or control (as defined in the Uniform Commercial Code) of any BSST
Collateral of such nature that perfection of a security interest may be
accomplished by control; and (e) Debtor acquired its rights in the BSST
Collateral in the ordinary course of its business.

 

  2.3 Debtor will keep the BSST Collateral free at all times from all claims,
liens, security interests and encumbrances other than those in favor of Bank and
Permitted Liens. Debtor will not, without the prior written consent of Bank,
sell, transfer or lease, or permit to be sold, transferred or leased, any or all
of the BSST Collateral, except for Inventory in the ordinary course of its
business or as otherwise expressly permitted by the Credit Agreement. Bank or
its representatives may at all reasonable times inspect the BSST Collateral and
may enter upon all premises where the BSST Collateral is kept or might be
located.

 

  2.4 Debtor will do all acts and will execute or cause to be executed all
writings requested by Bank to establish, maintain and continue an exclusive,
perfected and first security interest of Bank in the BSST Collateral subject
only to Permitted Liens. Debtor agrees that Bank has no obligation to acquire or
perfect any lien on or security interest in any asset(s), whether realty or
personalty, to secure payment of the Indebtedness.

 

  2.5 Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any BSST Collateral, except to the
extent contested in good faith and bonded in a manner satisfactory to Bank. If
Debtor fails to pay any of these taxes, assessments, or other charges in the
time provided above, Bank has the option (but not the obligation) to do so and
Debtor agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness.

 

  2.6 Debtor will keep the BSST Collateral in good condition and will protect it
from loss, damage, or deterioration from any cause in all material respects.
Debtor has and will maintain at all times (a) with respect to the BSST
Collateral, insurance under an “all risk” policy against fire and other risks
customarily insured against, and (b) public liability insurance and other
insurance as may be required by law or reasonably required by Bank, all of which
insurance shall be in amount, form and content, and written by companies as may
be satisfactory to Bank, containing a lender’s loss payable endorsement
acceptable to Bank. Debtor will deliver to Bank immediately upon demand evidence
satisfactory to Bank that, the required insurance has been procured. If Debtor
fails to maintain satisfactory insurance, Bank has the option (but not the
obligation) to do so and Debtor agrees to repay all amounts so expended by Bank
immediately upon demand, together with interest at the highest lawful default
rate which could be charged by Bank on any Indebtedness.

 

  2.7

On each occasion on which Debtor evidences to Bank the account balances on and
the nature and extent of the Accounts Receivable, Debtor shall be deemed to have
warranted that except as otherwise indicated (a) each of those Accounts
Receivable is valid and enforceable without performance by Debtor of any act;
(b) each of those account balances are in fact owing, (c) there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses asserted
against any of those Accounts Receivable, (d) as to any Accounts Receivable
represented by a note, trade acceptance, draft or other instrument or by any
chattel paper or document, the same have been endorsed and/or delivered by
Debtor to Bank, (e) Debtor has not received with respect to any Account
Receivable, any notice of the death of the related account debtor, nor of the
dissolution, liquidation, termination of existence, insolvency, business
failure, appointment of a receiver for, assignment for the benefit of creditors
by, or filing of a petition in bankruptcy by or against, the account debtor, and
(f) as to each Account Receivable, except as has been disclosed to Bank, the
account debtor is not an affiliate of Debtor, the United States of America or
any department, agency or instrumentality of it, or a citizen or resident of any
jurisdiction outside of the United States. Debtor will do all acts and will
execute all writings reasonably requested by Bank to perform, enforce
performance of, and collect all Accounts Receivable. Debtor shall neither make



--------------------------------------------------------------------------------

 

nor permit any material modification, compromise or substitution for any Account
Receivable without the prior written consent of Bank. Debtor shall, at Bank’s
request, arrange for verification of Accounts Receivable directly with account
debtors or by other methods acceptable to Bank.

 

  2.8 Debtor at all times shall be in compliance in all material respects with
all applicable laws, including without limit any laws, ordinances, directives,
orders, statutes, or regulations an object of which is to regulate or improve
health, safety, or the environment (“Environmental Laws”) in all material
respects.

 

  2.9 If Bank, acting in its sole discretion, redelivers BSST Collateral to
Debtor or Debtor’s designee for the purpose of (a) the ultimate sale or exchange
thereof; or (b) presentation, collection, renewal, or registration of transfer
thereof; or (c) loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with it preliminary to sale or
exchange; such redelivery shall be in trust for the benefit of Bank and shall
not constitute a release of Bank’s security interest in it or in the proceeds or
products of it unless Bank specifically so agrees in writing. If Debtor requests
any such redelivery, Debtor will deliver with such request if requested by Bank
a duly executed financing statement in form and substance satisfactory to Bank.
Any proceeds of BSST Collateral coming into Debtor’s possession as a result of
any such redelivery shall be held in trust for Bank and immediately delivered to
Bank for application on the Indebtedness. Bank may (in its sole discretion)
deliver any or all of the BSST Collateral to Debtor, and such delivery by Bank
shall discharge Bank from all liability or responsibility for such BSST
Collateral. Bank, at its option, may require delivery of any BSST Collateral to
Bank at any time with such endorsements or assignments of the BSST Collateral as
Bank may request.

 

  2.10 At any time and without notice after the occurrence and during the
continuance of an Event of Default, Bank may (a) cause any or all of the BSST
Collateral to be transferred to its name or to the name of its nominees;
(b) receive or collect by legal proceedings or otherwise all dividends,
interest, principal payments and other sums and all other distributions at any
time payable or receivable on account of the BSST Collateral, and hold the same
as BSST Collateral, or apply the same to the Indebtedness, the manner and
distribution of the application to be in the sole discretion of Bank; and
(c) enter into any extension, subordination, reorganization, deposit, merger or
consolidation agreement or any other agreement relating to or affecting the BSST
Collateral, and deposit or surrender control of the BSST Collateral, and accept
other property in exchange for the BSST Collateral and hold or apply the
property or money so received pursuant to this Agreement. In addition, at any
time and without notice, Bank may take such actions in its own name or in
Debtor’s name as Bank, in its sole discretion, deems necessary or appropriate to
establish exclusive control (as defined in the Uniform Commercial Code) over any
BSST Collateral of such nature that perfection of Bank’s security interest may
be accomplished by control.

 

  2.11 Bank may assign any of the Indebtedness and deliver any or all of the
BSST Collateral to its assignee, who then shall have with respect to BSST
Collateral so delivered all the rights and powers of Bank under this Agreement,
and after that Bank shall be fully discharged from all liability and
responsibility with respect to BSST Collateral so delivered.

 

  2.12 Debtor delivers this Agreement based solely on Debtor’s independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower’s financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate now or later.
Debtor waives any duty on the part of Bank, and agrees that Debtor is not
relying upon nor expecting Bank to disclose to Debtor any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtedness, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Debtor’s risk or
Debtor’s rights against Borrower. Debtor knowingly accepts the full range of
risk encompassed in this Agreement, which risk includes without limit the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower’s ability to pay debts as they mature, has
deteriorated.



--------------------------------------------------------------------------------

  2.13 Debtor shall defend, indemnify and hold harmless Bank, its employees,
agents, shareholders, affiliates, officers, and directors from and against any
and all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limit consultant fees, legal expenses, and
attorney fees, suffered by any of them as a direct or indirect result of any
actual or asserted violation of any law that is or may be applicable to Debtor,
including, without limit, Environmental Laws, or of any remediation relating to
any property required by any law, including without limit Environmental Laws.

 

3. Collection of Proceeds.

 

  3.1 Debtor agrees to collect and enforce payment of all BSST Collateral until
Bank shall direct Debtor to the contrary. Immediately upon notice to Debtor by
Bank after the occurrence and during the continuance of an Event of Default (as
defined in Section 4.1 hereof) and at all times after that, Debtor agrees to
fully and promptly cooperate and assist Bank in the collection and enforcement
of all BSST Collateral and to hold in trust for Bank all payments received in
connection with BSST Collateral and from the sale, lease or other disposition of
any BSST Collateral, all rights by way of suretyship or guaranty and all rights
in the nature of a lien or security interest which Debtor now or later has
regarding BSST Collateral. Immediately upon and after such notice, Debtor agrees
to (a) endorse to Bank and immediately deliver to Bank all payments received on
BSST Collateral or from the sale, lease or other disposition of any BSST
Collateral or arising from any other rights or interests of Debtor in the BSST
Collateral, in the form received by Debtor without commingling with any other
funds, and (b) immediately deliver to Bank all property in Debtor’s possession
or later coming into Debtor’s possession through enforcement of Debtor’s rights
or interests in the BSST Collateral. Debtor irrevocably authorizes Bank or any
Bank employee or agent to endorse the name of Debtor upon any checks or other
items which are received in payment for any BSST Collateral, and to do any and
all things necessary in order to reduce these items to money. Bank shall have no
duty as to the collection or protection of BSST Collateral or the proceeds of
it, nor as to the preservation of any related rights, beyond the use of
reasonable care in the custody and preservation of BSST Collateral in the
possession of Bank. Debtor agrees to take all steps necessary to preserve rights
against prior parties with respect to the BSST Collateral. Nothing in this
Section 3.1 shall be deemed a consent by Bank to any sale, lease or other
disposition of any BSST Collateral.

 

  3.2 Debtor agrees that immediately upon Bank’s request (whether or not any
Event of Default exists) the Indebtedness shall be on a “remittance basis” as
follows: Debtor shall at its sole expense establish and maintain (and Bank, at
Bank’s option may establish and maintain at Debtor’s expense): (a) an United
States Post Office lock box (the “Lock Box”), to which Bank shall have exclusive
access and control. Debtor expressly authorizes Bank, from time to time, to
remove contents from the Lock Box, for disposition in accordance with this
Agreement. Debtor agrees to notify all account debtors and other parties
obligated to Debtor that all payments made to Debtor (other than payments by
electronic funds transfer) shall be remitted, for the credit of Debtor, to the
Lock Box, and Debtor shall include a like statement on all invoices; and (b) a
non-interest bearing deposit account with Bank which shall be titled as
designated by Bank (the “Cash Collateral Account”) to which Bank shall have
exclusive access and control. Debtor agrees to notify all account debtors and
other parties obligated to Debtor that all payments made to Debtor by electronic
funds transfer shall be remitted to the Cash Collateral Account, and Debtor, at
Bank’s request, shall include a like statement on all invoices. Debtor shall
execute all documents and authorizations as required by Bank to establish and
maintain the Lock Box and the Cash Collateral Account.

 

  3.3

All items or amounts which are remitted to the Lock Box, to the Cash BSST
Collateral Account, or otherwise delivered by or for the benefit of Debtor to
Bank on account of partial or full payment of, or with respect to, any BSST
Collateral shall, at Bank’s sole option, (a) be applied to the



--------------------------------------------------------------------------------

 

payment of the Indebtedness, whether then due or not, in such order or at such
time of application as Bank may determine in its sole discretion, or, (b) be
deposited to the Cash Collateral Account; provided, however, unless an Event of
Default has occurred and is continuing, such items and amounts shall be applied
as specified in clause (a) above. Debtor agrees that Bank shall not be liable
for any loss or damage which Debtor may suffer as a result of Bank’s processing
of items or its exercise of any other rights or remedies under this Agreement,
including without limitation indirect, special or consequential damages, loss of
revenues or profits, or any claim, demand or action by any third party arising
out of or in connection with the processing of items or the exercise of any
other rights or remedies under this Agreement. Debtor agrees to indemnify and
hold Bank harmless from and against all such third party claims, demands or
actions, and all related expenses or liabilities, including, without limitation,
attorney fees.

 

4. Defaults, Enforcement and Application of Proceeds.

 

  4.1 Upon the occurrence and during the continuance of any of the following
events (each an “Event of Default”), Debtor shall be in default under this
Agreement:

 

  (a) Any failure to pay the Indebtedness or any other indebtedness when due, or
such portion of it as may be due, by acceleration or otherwise and continuance
beyond any applicable period of cure; or

 

  (b) Any failure or neglect to comply with, or breath of or default under, any
term of this Agreement and continuance thereof for fifteen (15) days after
notice thereof by Bank to Debtor (provided that such notice and cure provisions
shall not apply to defaults under Sections 2.3 or 2.6), or any other agreement
or commitment between Borrower, Debtor, or any guarantor of any of the
Indebtedness (“Guarantor”) and Bank and continuance beyond any applicable period
of cure; or

 

  (c) Any warranty, representation, financial statement, or other information
made, given or furnished to Bank by or on behalf of Borrower, Debtor, or any
Guarantor shall be, or shall prove to have been, false or materially misleading
when made, given, or furnished in any material respect; or

 

  (d) Any loss, theft, substantial damage or destruction to or of any BSST
Collateral in any material respect, or the issuance or filing of any attachment,
levy, garnishment or the commencement of any proceeding in connection with any
BSST Collateral in excess of Ten Thousand Dollars ($10,000); or

 

  (e) Sale or other disposition by Borrower, Debtor, or any Guarantor of any
substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Debtor, or any Guarantor, or death,
dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Debtor, or any Guarantor; or commencement of any proceedings under any state or
federal bankruptcy or insolvency laws or laws for the relief of debtors by or
against Borrower, Debtor, or any Guarantor; or the appointment of a receiver,
trustee, court appointee, sequestrator or otherwise, for all or any part of the
property of Borrower, Debtor, or any Guarantor; or

 

  (f) An event of default shall occur and be continuing under the Credit
Agreement or any instrument, agreement or other document evidencing, securing or
otherwise relating to any of the Indebtedness.

 

  4.2 Upon the occurrence and during the continuance of any Event of Default,
Bank may at its discretion and without prior notice to Debtor declare any or all
of the Indebtedness to be immediately due and payable, and shall have and may
exercise any one or more of the following rights and remedies:



--------------------------------------------------------------------------------

  (a) Exercise all the rights and remedies upon default, in foreclosure and
otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;

 

  (b) Institute legal proceedings to foreclose upon the lien and security
interest granted by this Agreement, to recover judgment for all amounts then due
and owing as Indebtedness, and to collect the same out of any BSST Collateral or
the proceeds of any sale of it;

 

  (c) Institute legal proceedings for the sale, under the judgment or decree of
any court of competent jurisdiction, of any or all BSST Collateral; and/or

 

  (d) Personally or by agents, attorneys, or appointment of a receiver, enter
upon any premises where BSST Collateral may then be located, and take possession
of all or any of it and/or render it unusable; and without being responsible for
loss or damage to such BSST Collateral, hold, operate, sell, lease, or dispose
of all or any BSST Collateral at one or more public or private sales, leasings
or other disposition, at places and times and on terms and conditions as Bank
may deem fit, without any previous demand or advertisement; and except as
provided in this Agreement, all notice of sale, lease or other disposition, and
advertisement, and other notice or demand, any right or equity of redemption,
and any obligation of a prospective purchaser or lessee to inquire as to the
power and authority of Bank to sell, lease, or otherwise dispose of the BSST
Collateral or as to the application by Bank of the proceeds of sale or
otherwise, which would otherwise be required by, or available to Debtor under,
applicable law are expressly waived by Debtor to the fullest extent permitted.

 

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of BSST Collateral to be sold. The recitals contained in
any conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any BSST
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any BSST Collateral under this Agreement
shall be a perpetual bar against Debtor with respect to that BSST Collateral. At
any sale or other disposition of BSST Collateral pursuant to this Section 4.2,
Bank disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including without limit a disclaimer of any warranty relating
to title, possession, quiet enjoyment or the like, and Bank may communicate
these disclaimers to a purchaser at such disposition. This disclaimer of
warranties will not render the sale commercially unreasonable.

 

  4.3 Debtor shall at the request of Bank, notify the account debtors or
obligors of Bank’s security interest in the BSST Collateral and direct payment
of it to Bank. Bank may, itself, upon the occurrence and during the continuance
of any Event of Default so notify and direct any account debtor or obligor. At
the request of Bank, whether or not an Event of Default shall have occurred,
Debtor shall immediately take such actions as Bank shall request to establish
exclusive control (as defined in the Uniform Commercial Code) by Bank over any
BSST Collateral which is of such a nature that perfection of a security interest
may be accomplished by control.

 

  4.4

The proceeds of any sale or other disposition of BSST Collateral authorized by
this Agreement shall be applied by Bank first upon all expenses authorized by
the Uniform Commercial Code and all reasonable attorney fees and legal expenses
incurred by Bank; the balance of the proceeds of the sale or other disposition
shall be applied in the payment of the Indebtedness, first to interest,



--------------------------------------------------------------------------------

 

then to principal, then to remaining Indebtedness and the surplus, if any, shall
be paid over to Debtor or to such other person(s) as may be entitled to it under
applicable law. Debtor shall remain liable for any deficiency, which it shall
pay to Bank immediately upon demand. Debtor agrees that Bank shall be under no
obligation to accept any noncash proceeds in connection with any sale or
disposition of BSST Collateral unless failure to do so would be commercially
unreasonable. If Bank agrees in its sole discretion to accept noncash proceeds
(unless the failure to do so would be commercially unreasonable), Bank may
ascribe any commercially reasonable value to such proceeds. Without limiting the
foregoing, Bank may apply any discount factor in determining the present value
of proceeds to be received in the future or may elect to apply proceeds to be
received in the future only as and when such proceeds are actually received in
cash by Bank.

 

  4.5 Nothing in this Agreement is intended, nor shall it be construed, to
preclude Bank from pursuing any other remedy provided• by law for the collection
of the Indebtedness or for the recovery of any other sum to which Bank may be
entitled for the breach of this Agreement by Debtor. Nothing in this Agreement
shall reduce or release in any way any rights or security interests of Bank
contained in any existing agreement between Borrower, Debtor, or any Guarantor
and Bank.

 

  4.6 No waiver of default or consent to any act by Debtor shall be effective
unless in writing and signed by an authorized officer of Bank. No waiver of any
default or forbearance on the part of Bank in enforcing any of its rights under
this Agreement shall operate as a waiver of any other default or of the same
default on a future occasion or of any rights.

 

  4.7 Debtor (a) irrevocably appoints Bank or any agent of Bank (which
appointment is coupled with an interest) the true and lawful attorney of Debtor
(with full power of substitution) in the name, place and stead of, and at the
expense of, Debtor and (b) authorizes Bank or any agent of Bank, in its own
name, at Debtor’s expense, to do any of the following, as Bank, in its sole
discretion, deems appropriate:

 

  (i) to demand, receive, sue for, and give receipts or acquaintances for any
moneys due or to become due on any BSST Collateral (including without limit to
draft against BSST Collateral) and to endorse any item representing any payment
on or proceeds of the BSST Collateral;

 

  (ii) to execute and file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by Bank to evidence,
perfect, or continue the security interests granted in this Agreement; and

 

  (iii) to do and perform any act on behalf of Debtor permitted or required
under this Agreement.

 

  4.8 Upon the occurrence and during the continuance of an Event of Default,
Debtor also agrees, upon request of Bank, to assemble the BSST Collateral and
make it available to Bank at any place designated by Bank which is reasonably
convenient to Bank and Debtor.

 

  4.9

The following shall be the basis for any finder of fact’s determination of the
value of any BSST Collateral which is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Section 9.615 (f) of
the Uniform Commercial Code (as in effect on or after July 1, 2001) to the
extent permitted by applicable law: (a) the BSST Collateral which is the subject
matter of the disposition shall be valued in an “as is” condition as of the date
of the disposition, without any assumption or expectation that such BSST
Collateral will be repaired or improved in any manner; (b) the valuation shall
be based upon an assumption that the transferee of such BSST Collateral desires
a resale of the BSST Collateral for cash promptly (but no later than 30 days)
following the disposition; (c) all reasonable closing costs customarily borne by
the seller in commercial sales transactions relating to property similar to such
BSST Collateral shall be deducted including, without limitation, brokerage
commissions, tax prorations, attorneys’ fees, whether inside or outside counsel
is used, and marketing costs; (d) the value of the BSST



--------------------------------------------------------------------------------

 

Collateral which is the subject matter of the disposition shall be further
discounted to account for any estimated holding costs associated with
maintaining such BSST Collateral pending sale (to the extent not accounted for
in (c) above), and other maintenance, operational and ownership expenses; and
(e) any expert opinion testimony given or considered in connection with a
determination of the value of such BSST Collateral must be given by persons
having at least 5 years experience in appraising property similar to the BSST
Collateral and who have conducted and prepared a complete written appraisal of
such BSST Collateral taking into consideration the factors set forth above. The
“value” of any such BSST Collateral shall be a factor in determining the amount
of proceeds which would have been realized in a disposition to a transferee
other than a secured party, a person related to a secured party or a secondary
obligor under Section 9-615(f) of the Uniform Commercial Code.

 

5. Miscellaneous.

 

  5.1 Until Bank is advised in writing by Debtor to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Debtor at the first address indicated in Section 5.15 below.

 

  5.2 Debtor will give Bank not less than 30 days prior written notice of all
contemplated changes in Debtor’s name, location, chief executive office,
principal place of business, and/or location of any BSST Collateral, but the
giving of this notice shall not cure any Event of Default caused by this change.

 

  5.3 Bank assumes no duty of performance or other responsibility under any
contracts contained within the BSST Collateral.

 

  5.4 Bank has the right to sell, assign, transfer, negotiate or grant
participations or any interest in, any or all of the Indebtedness and any
related obligations, including without limit this Agreement. In connection with
the above, but without limiting its ability to make other disclosures to the
full extent allowable, Bank may disclose all documents and information which
Bank now or later has relating to Debtor, the Indebtedness or this Agreement,
however obtained. Debtor further agrees that Bank may provide information
relating to this Agreement or relating to Debtor to the Bank’s parent,
affiliates, subsidiaries, and service providers.

 

  5.5 In addition to Bank’s other rights, any indebtedness owing from Bank to
Debtor can be set off and applied by Bank on any Indebtedness at any time(s)
either before or after maturity or demand without notice to anyone. Any such
action shall not constitute an acceptance of collateral in discharge of the
Indebtedness.

 

  5.6 Debtor, to the extent not expressly prohibited by applicable law, waives
any right to require the Bank to: (a) proceed against any person or property;
(b) give notice of the terms, time and place of any public or private sale of
personal property security held from Borrower or any other person, or otherwise
comply with the provisions of Sections 9-611 or 9-621 of the Uniform Commercial
Code; or (c) pursue any other remedy in the Bank’s power. Debtor waives notice
of acceptance of this Agreement and presentment, demand, protest, notice of
protest, dishonor, notice of dishonor, notice of default, notice of intent to
accelerate or demand payment of any Indebtedness, any and all other notices to
which the undersigned might otherwise be entitled, and diligence in collecting
any Indebtedness, and agree(s) that the Bank may, once or any number of times,
modify the terms of any Indebtedness, compromise, extend, increase, accelerate,
renew or forbear to enforce payment of any or all Indebtedness, or permit
Borrower to incur additional Indebtedness, all without notice to Debtor and
without affecting in any manner the unconditional obligation of Debtor under
this Agreement. Debtor unconditionally and irrevocably waives each and every
defense and setoff of any nature which, under principles of guaranty or
otherwise, would operate to impair or diminish in any way the obligation of
Debtor under this Agreement, and acknowledges that such waiver is by this
reference incorporated into each security agreement, collateral assignment,
pledge and/or other document from Debtor now or later securing the Indebtedness,
and acknowledges that as of the date of this Agreement no such defense or setoff
exists.



--------------------------------------------------------------------------------

  5.7 Debtor waives any and all rights (whether by subrogation, indemnity,
reimbursement or otherwise) to recover from Borrower any amounts paid or the
value of any Collateral given by Debtor pursuant to this Agreement or the
Guaranty.

 

  5.8 In the event that applicable law shall obligate Bank to give prior notice
to Debtor of any action to be taken under this Agreement, Debtor agrees that a
written notice given to Debtor at least ten days before the date of the act
shall be reasonable notice of the act and, specifically, reasonable notification
of the time and place of any public sale or of the time after which any private
sale, lease, or other disposition is to be made, unless a shorter notice period
is reasonable under the circumstances. A notice shall be deemed to be given
under this Agreement when delivered to Debtor or two days after being placed in
an envelope addressed to Debtor and deposited, with postage prepaid, in a post
office or official depository under the exclusive care and custody of the United
States Postal Service or delivered to an overnight courier. The mailing shall be
by overnight courier, certified, or first class mail.

 

  5.9 Notwithstanding any prior revocation, termination, surrender, or discharge
of this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by Bank in respect of the Indebtedness is returned, disgorged,
or rescinded under any applicable law, including, without limitation, bankruptcy
or insolvency laws, in which case this Agreement, shall be enforceable against
Debtor as if the returned, disgorged, or rescinded payment or credit had not
been received or given by Bank, and whether or not Bank relied upon this payment
or credit or changed its position as a consequence of it. In the event of
continuation or reinstatement of this Agreement, Debtor agrees upon demand by
Bank to execute and deliver to Bank those documents which Bank determines are
appropriate to further evidence (in the public records or otherwise) this
continuation or reinstatement, although the failure of Debtor to do so shall not
affect in any way the reinstatement or continuation.

 

  5.10 This Agreement and all the rights and remedies of Bank under this
Agreement shall inure to the benefit of Bank’s successors and assigns and to any
other holder who derives from Bank title to or an interest in the Indebtedness
or any portion of it, and shall bind Debtor and the heirs, legal
representatives, successors, and assigns of Debtor. Nothing in this Section 5.10
is deemed a consent by Bank to any assignment by Debtor.

 

  5.11 If there is more than one Debtor, all undertakings, warranties and
covenants made by Debtor and all rights, powers and authorities given to or
conferred upon Bank are made or given jointly and severally.

 

  5.12 Except as otherwise provided in this Agreement, all terms in this
Agreement have the meanings assigned to them in Article 9 (or, absent definition
in Article 9, in any other Article) of the Uniform Commercial Code, as those
meanings may be amended, revised or replaced from time to time. “Uniform
Commercial Code” means Act No. 174 of the Michigan Public Acts of 1962, as
amended, revised or replaced from time to time, including without limit as
amended by Act No. 348 of the Michigan Public Acts of 2000. Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the Uniform Commercial Code have, at all times, the broadest and most inclusive
meanings possible. Accordingly, if the Uniform Commercial Code shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.



--------------------------------------------------------------------------------

  5.13 No single or partial exercise, or delay in the exercise, of any right or
power under this Agreement, shall preclude other or further exercise of the
rights and powers under this Agreement. The unenforceability of any provision of
this Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and Bank
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of Bank. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Michigan, without regard to conflict of laws principles.

 

  5.14 To the extent that any of the Indebtedness is payable upon demand,
nothing contained in this Agreement shall modify the terms and conditions of
that Indebtedness nor shall anything contained in this Agreement prevent Bank
from making demand, without notice and with or without reason, for immediate
payment of any or all of that Indebtedness at any time(s), whether or not an
Event of Default has occurred.

 

  5.15 Debtor represents and warrants that Debtor’s exact name is the name set
forth in this Agreement. Debtor further represents and warrants the following
and agrees that Debtor is, and at all times shall be, located in the following
place [mark applicable provision]:

 

  ¨ Debtor is an individual, and Debtor is located (as determined pursuant to
the Uniform Commercial Code) at Debtor’s principal residence which is (street
address, state and county or parish):                                         .

 

  ¨ Debtor is a registered organization which is organized under the laws of one
of the states comprising the United States (e.g. corporation, limited
partnership, registered limited liability partnership or limited liability
company), and Debtor is located (as determined pursuant to the Uniform
Commercial Code) in the state under the laws of which it was organized, which is
(street address, state and county or parish): Delaware .

 

  ¨ Debtor is a domestic organization which is not a registered organization
under the laws of the United States or any state thereof (e.g. general
partnership, joint venture, trust, estate or association), and Debtor is located
(as determined pursuant to the Uniform Commercial Code) at its sole place of
business or, if it has more than one place of business, at its chief executive
office, which is (street address, state and county or
parish):                                         .

 

  ¨ Debtor is a registered organization organized under the laws of the United
States, and Debtor is located in the state that United States law designates as
its location or, if United States law authorizes the Debtor to designate the
state for its location, the state designated by Debtor, or if neither of the
foregoing are applicable, at the District of Columbia. Debtor is located (as
determined pursuant to the Uniform Commercial Code) at (street address, state
and county or parish):                                             .

 

  ¨ Debtor is a foreign individual or foreign organization or a branch or agency
of a bank that is not organized under the laws of the United States or a state
thereof. Debtor is located (as determined pursuant to the Uniform Commercial
Code) at:                                .

 

If BSST Collateral is located at other than the address specified above, such
BSST Collateral is located and shall be maintained at

 

--------------------------------------------------------------------------------

STREET ADDRESS

 

 

--------------------------------------------------------------------------------

CITY   STATE   ZIP CODE   COUNTY



--------------------------------------------------------------------------------

BSST Collateral shall be maintained only at the locations identified in this Section 5.15.

 

  5.16 A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Bank in any filing office.

 

  5.17 This Agreement shall be terminated only by the filing of a termination
statement in accordance with the applicable provisions of the Uniform Commercial
Code, but the obligations contained in Section 2.13 of this Agreement shall
survive termination.

 

6. DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

7. Special Provisions Application to this Agreement. (*None, if left blank)

 

Debtor: BSST LLC DEBTOR NAME TYPED/PRINTED By:  

/s/ Lon E. Bell

--------------------------------------------------------------------------------

    SIGNATURE OF Its:   President     TITLE (if applicable) By:  

 

--------------------------------------------------------------------------------

    SIGNATURE OF Its:  

 

--------------------------------------------------------------------------------

    TITLE (if applicable)